Citation Nr: 1228117	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for recurrent kidney stones (kidney calculi).

4.  Entitlement to service connection for herpes zoster.

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for a  right hand disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for disability manifested by bruxism.

9.  Entitlement to service connection for bilateral hearing loss disability.

10.  Entitlement to a rating in excess of 10 percent for postoperative left knee disability.

11.  Entitlement to a compensable rating for hypertension.

12.  Entitlement to a compensable rating for residuals of right (major) elbow fracture/dislocation.

13.  Entitlement to a compensable rating for left carpal tunnel syndrome. 

14.  Entitlement to a compensable rating for right carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1979 to May 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

In his August 2006 notice of disagreement, the Veteran characterized his kidney stone claim as kidney stones (prostate problems).  He is advised that the rating decision on appeal addressed only kidney stone disability, if he seeks service connection for a prostate disability, he must file a claim for such.  
The issues of service connection for left and right hand disability, a right knee disability, a right ankle disability, a disability caused by bruxism, and bilateral hearing loss disability; and the matters of the ratings for hypertension, residuals of right (major) elbow fracture/dislocation, left and right carpal tunnel syndrome, and postoperative left knee disability are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is shown to have bilateral pes planus which became manifest in service.  

2.  The Veteran's current left ankle disability (to include arthritis) became manifest in service and has persisted.  

3.  The Veteran's recurring kidney stones became manifest in service.

4.  The Veteran is not shown to have a Herpes zoster-related disability.    


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  Service connection for a left ankle disability (to include arthritis) is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

3.  Service connection for kidney calculi is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

4.  Service connection for herpes zoster-related disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA applies to the instant claims.  However, inasmuch as this decision grants service connection for bilateral pes planus, a left ankle disability (arthritis) and renal calculi, there is no reason to belabor the impact of the VCAA in these matters.  Any notice defect or duty to assist omission is harmless.  

Regarding the claim seeking service connection for herpes zoster-related disability, the Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, a February 2009 letter provided essential notice prior to the readjudication of his claims.  See Mayfield, 444 F.3d at 1328.  The letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  A February 2009 statement of the case (SOC) readjudicated the matters after the Veteran and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent STRs and post-service treatment records have been secured.  The RO arranged for a VA examination in May 2005.  The examination was adequate.  While it is unclear whether the examiner reviewed the Veteran's claims folder, the Veteran's service treatment records (STR's) are silent for herpes zoster and the examiner adequately examined the Veteran for, and found no pathology related to, herpes zoster.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record as to these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including arthritis; calculi of the kidney; and herpes zoster-related disability and sensorineural hearing loss as organic diseases of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for kidney calculi and for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA" (VA's electronic data storage system)(No additional pertinent evidence was found in Virtual VA), with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's STR's include a March 1985 X-ray report noting that he had  complaints of acute pain and swelling of the left medial calcaneus of 4 days duration.  X-rays of the left foot were normal.  An April 1985 STR notes that he twisted his left ankle playing basketball that evening; it was swollen and tender.  The assessment was left ankle sprain.  An August 1986 STR notes the Veteran was seen for swelling of the posterior aspect of his left ankle, of 3 days duration.  There was a mildly erythematous area on his posterior left heel where his shoe had been rubbing.  The assessment was local irritation of the left heel.  A December 1986 STR shows that the Veteran complained of a swollen and stiff left ankle.  Symptoms began the day before and were aggravated by stepping into a hole.  On evaluation there were tenderness of the anterior medial and lateral aspect of the left ankle along the joint line, 1+ effusion, and a full range of motion with pain.  X-rays revealed an old fracture fragment of the medial malleolus.  The assessment was monoarticular arthritis.  He was referred to rheumatology for evaluation.  In December 1986, a rheumatologist noted the Veteran's history of recurrent pain and swelling in his left ankle dating back 8 years.  He had 4 episodes of ankle pain and swelling documented in his chart since April 1985, and denied other joint symptoms.  On evaluation, there was 1-2+ swelling of the left ankle and a tender medial joint line with trace warmth and a good range of motion.  An attempted aspiration produced no fluid.  The assessment was recurrent left ankle arthritis.  A July 1988 STR shows treatment for a puncture wound of the Veteran's right foot.  A September 1989 STR shows that the Veteran reported arthritis in his ankles, with swelling with activity.  

In his  March 2005 claim for the benefits at issue herein, the Veteran indicated that the claimed disabilities were ongoing active duty related disabilities.  

The Veteran was afforded VA examinations in connection with these claims in May 2005, shortly before his May 2005 discharge from service.  He reported widespread arthritis of both ankles, pes planus, recurrent kidney stones, and herpes zoster.  He stated that bilateral pes planus was first diagnosed in 2004 and that he was given arch supports to wear at that time with good results.  On examination, he walked with a normal posture and gait and could heel and toe walk.  His skin was normal except for acne and left knee scars.  He had 5/5 strength in all 4 extremities, and there was no gross evidence of tenderness or laxity in any of the major joints.  The examiner noted, regarding the allegation of widespread arthritis of both ankles, that such report was a compilation of multiple diagnoses by a representative, and that the examiner found no evidence of widespread arthritis of the ankles.  The VA examiner found the Veteran to have grade 2/6 pes planus.  A history of recurrent kidney stones was diagnosed.  [The veteran had indicated that he had 3 episodes of kidney stones (in 2000, 2001, and 2004, capturing them).  Healthcare providers did not want to evaluate them, so no pathological diagnosis or metabolic work-up was made.  On examination, there was no evidence of tenderness to percussion over the kidneys.  The examiner noted the Veteran reported a history of herpes zoster.  The examiner found no evidence of herpes zoster on examination.  Degenerative joint disease of the left ankle was also diagnosed.

On May 2006 private podiatry evaluation, the Veteran complained of pain and tenderness in both ankles.  He thought that it started on active duty, with his being on his feet a great deal.  On examination, ankle pain was noted, and there were tenderness and crepitus.  The assessments were ankle joint pain, tenderness, and capsulitis, all service related.  

On June 2006 private podiatry evaluation, the Veteran had left ankle pain, tenderness, and soreness in his left ankle which he thought was service related.  The ankle had been painful and tender in service, and was worse lately.  Objectively, there was left ankle pain, edema, and crepitus.  The assessment was left ankle joint capsulitis, most likely service related.  

On July 2006 private podiatry consultation, the Veteran reported that his ankles had hurt a great deal ever since he was in service, and that he had pain, burning, numbness, and achiness in the ankles.  Objectively, he had ankle stiffness, pain, tenderness, crepitus, and some edema bilaterally.  The assessments were ankle joint capsulitis and arthritis.  On February 2007 private podiatry evaluation, the Veteran reported that his ankle still hurt a great deal; the assessment was ankle joint capsulitis, pain, and limping, all service related.  

On September 2009 private evaluation, a podiatrist noted that the Veteran had arthritic changes of each ankle, and that he felt these were service related.  X-rays showed degenerative changes of both ankles.  

(a)  Pes planus

On service entrance examination the Veteran's feet were normal.  On VA examination in May 2005, prior to separation from service, he was found to have grade 2/6 [bilateral] pes planus.  He reported that pes planus was diagnosed in 2004 and that he was given arch supports at the time.  There is nothing in the record indicating that the pes planus was acute/resolved.  One way of substantiating a claim of service connection is by showing that a chronic disability became manifest in service and has persisted.  The facts outlined above meet this standard.  Accordingly, service connection for bilateral pes planus is warranted.  

(b) Kidney calculi and left ankle disability/arthritis.

Kidney calculi and arthritis are both recognized by VA as chronic diseases.  See 38 C.F.R. § 3.309(a).  On May 2005 VA examination (once again, prior to discharge from active duty) it was noted that the Veteran had 3 episodes of kidney stones in service (passing the stone on each occasion).  [The Board observes that kidney calculi are a disability that is characterized by periods of remission when the chronic disease is asymptomatic, and shown by history only.]  There is no evidence that a kidney calculi disorder pre-existed the Veteran's service.  The only conclusion possible based on these facts is that the chronic disease of kidney calculi became manifest in service, and that service connection for such disability is warranted.   

Regarding left ankle disability, it is noteworthy that the veteran's STRs document recurring left ankle injuries.  Significantly, an X-ray in service was interpreted as showing left ankle arthritis.  While the May 2005 (while the Veteran was still in service) VA examiner commented that there was no evidence of wide spread arthritis of the ankles, such examiner did not reconcile that conclusion with the earlier X-ray finding  that there was left ankle arthritis.   Consequently, the Board finds that a chronic left ankle disability (specifically arthritis) became manifest during (was incurred in) service and should be service connected.  

(c)  Herpes zoster

Herpes zoster is an acute, infectious, usually self-limited disease believed to represent activation of human herpesvirus 3 in those who have become partially immune after an attack of chickenpox.  See Dorland's Illustrated Medical Dictionary, 31st Ed. (2007), at p. 863.  While the Veteran reported a temporally nonspecific history of herpes zoster on May 2005 (prior to service discharge) VA examination, physical examination at the time was negative for any herpes-zoster-related pathology.  Notably, the Veteran's STRs are also silent for any herpes-zoster-related symptoms flare-ups (and for exposure to chicken pox).   In short, the record is entirely silent for herpes-zoster disability, and for any indication that such disability would be service-related.  

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131.  As the record does not show or suggest that at any time since he filed his claim seeking service connection (See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) the Veteran has had a herpes-zoster- related disability (or manifestations of such disability), the threshold legal requirement for substantiating a service connection claim is not met.  Without evidence of herpes zoster-related disability, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 


ORDER

Service connection for bilateral pes planus is granted.  

Service connection for left ankle disability/arthritis is granted.  

Service connection for kidney calculi is granted.
Service connection for herpes zoster-related disability is denied.


REMAND

While the VCAA notice provisions appear to be satisfied as to the remaining claims, a review of the record found that further development of the evidence pertaining to the remaining matters is necessary in order for VA to fulfill its obligation to assist the Veteran with the development of evidence to substantiate his remaining claims.  

It is not clear whether or not the Veteran has received ongoing treatment for the disabilities at issue since his discharge form service.  In November 2009, he indicated that he was going to have left knee surgery later that month; that in January 2010, he was going to have surgery on his right elbow and his hand for carpal tunnel syndrome; and that after those surgeries healed, he was to have left hand carpal tunnel syndrome surgery.  Any unassociated records of treatment he has received for the disabilities at issue may contain information pertinent to these claims, and must be secured.  38 C.F.R. § 3.159.

Regarding private evaluations/treatment, the Veteran is advised that a governing regulation provides that where evidence requested in connection with an original claim is not received within a year of the request, the claim will (emphasis added) be considered abandoned (and that the appeal in the matter would be dismissed).  See 38 C.F.R. § 3.158(a).   He is also advised that under 38 C.F.R. § 3.159(c)(1), VA will make reasonable (emphasis added) efforts to obtain relevant records not in the custody of a Federal department or agency, but that it is ultimately his responsibility to ensure that the records are received if the RO is unable to obtain them.  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) (while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street).

Furthermore, under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that the requirement that a disability "may be associated" with service is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Regarding the claim for service connection for right knee disability, on VA examination in May 2005, the Veteran indicated that he had right knee degenerative joint disease and chondromalacia patella, and that his right knee would bother him 3-4 times a month, especially if he overused it.  The findings were normal.  On May 2006 private evaluation, he reported medial joint line tenderness.  X-rays were normal, but the impression was internal derangement.  A June 2006 private MRI revealed a right knee joint effusion, and no discrete meniscal tear.  A repeat MRI in July 2006 found no meniscal tear or other internal derangement.  However, there was a small joint effusion on both the June 2006 MRI and its July 2006 counterpart.  Based on the evidence, the nature of the Veteran's current right knee disability and its relationship to his service, if any, are not clear.   Under the low threshold standard endorsed by the Court in McLendon, an examination to secure a medical advisory opinion is necessary.

Regarding the claim of service connection for a right ankle disability, in light of the private records showing the Veteran now has right ankle pathology, including arthritis, and the Veteran's reports of continuity (including to his private provider), an examination to determine the nature and likely etiology of any current right ankle disability is necessary.  

Regarding service connection for bilateral hearing loss, hearing loss  disability is considered to exist when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The May 2005 VA examination (prior to service discharge) did not find a hearing loss disability, as defined.  However, the examiner noted that the Veteran had a mild sensorineural hearing loss at 4000 Hertz felt to most likely be the result of acoustic trauma incurred in service.  Private audiometry in September 2009 (presented in chart form, not converted to numerical values) appears to reflect a right ear hearing loss disability.  May 2005 is now some 7 years in the past, and as the record suggests the Veteran may now have a hearing loss disability related to service, another audiological evaluation addressing the matter indicated.  

Regarding service connection for disability caused by bruxism, in February 2005, while in service, the Veteran indicated that he was grinding his teeth.  He repeated this on VA examination (prior to service discharge) in May 2005,  indicating that bruxism was diagnosed.  The Board observes that it is within the capability of a layperson to observe that such person grinds his/her teeth.  However, whether such grinding has resulting in disability (and especially compensable disability) is a medical question beyond the scope of lay observation.  Accordingly, a dental examination is necessary.  

Next, the only examinations to evaluate the disabilities for which increased ratings are sought of record (hypertension, residuals of right elbow fracture/dislocation, left and right carpal tunnel syndrome, and postoperative left knee disability) were conducted in May 2005, more than 7 years ago.  In March 2009, the Veteran asserted that these disabilities were increasing in severity, and requested to be re-examined.  In these circumstances a contemporaneous examination is indicated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was necessary where a Veteran alleged worsening, and the most recent VA examination was two years prior).  

Accordingly, the case is remanded for the following;

1.  The RO must ask the Veteran to identify the provider(s) of any postservice  treatment or evaluation he has received for each of the disabilities remaining at issue (either as a service connection claim or as a claim for increase), records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO must secure for the record the complete clinical records of all such evaluations and treatment from the providers/ sources identified.  If the private records are not received pursuant to the RO's request, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received. 

2.  The RO should arrange for an orthopedic examination (with neurological consult if indicated) of the Veteran to ascertain the nature and likely etiology of any right ankle and right knee and/or bilateral hand disabilities and the current severity of his residuals of right elbow fracture/dislocation, left and right carpal tunnel syndrome, and postoperative left knee disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record the examiner should

(a) identify (by medical diagnosis) each right knee and right ankle disability found and (b) as to each diagnosed right knee and right ankle disability please opine whether or not such is at least as likely as not (50 % or better probability) related to the Veteran's service, complaints noted therein.   
(c)  Assess the current severity, each, of the Veteran's right elbow disability, left knee disability, and bilateral carpal tunnel.  Please describe all complaints, findings (noting if they are consistent with complaints reported), and associated functional limitations in detail.  If any tests or studies are deemed indicated, arrange for such to be completed.  

(d)  Identify (by medical diagnosis) any right and/or left hand disability found, and (e) as to each diagnosed hand disability entity (separate from the carpal tunnel) please opine whether such is at least as likely as not (a 50 % or better probability) related to (was caused or aggravated by) the service connected carpal tunnel syndrome.

The examiner must explain the rationale for the opinion. 

3.  The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine whether he has a hearing loss disability of either ear, and if so, its likely etiology.  The Veteran's claims file must be reviewed in conjunction with the examination.  The examiner should ascertain whether the Veteran has a hearing loss disability (as defined in 38 C.F.R. § 3.385) of either ear and if so opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to his service/acoustic trauma therein.  The examiner must explain the rationale for the opinions.   If a hearing loss disability is found, the examiner must specifically address the opinions already of record suggesting that a high frequency hearing loss is related to acoustic trauma in service, expressing agreement or disagreement with the opinion, and explaining the rationale for the agreement/disagreement.

4.  The RO should arrange for the Veteran to be scheduled for a dental examination to determine whether he has a compensable (i.e, service-connectable) dental disability under 38 C.F.R. § 4.150, due to his bruxism.  The examiner must be provided a copy of 38 C.F.R. § 4.150 for review in conjunction with preparation of the opinion sought.   The examiner must explain the rationale for all opinions.  

7.  The RO should arrange for the Veteran to be scheduled for examinations to determine the current severity of his service-connected hypertension,.  The examiner must review the Veteran's claims file in conjunction with the examination.  All findings should be reported in detail.  The examiner must explain the rationale for all opinions.  

8.  The RO should then review the file, and re-adjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


